DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 



Reason for Allowance

Claims 10, 12-16, and 21-25, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 07/22/2022 and a thorough search the closest prior arts Ellis et al. (US 20190041899 A1), in view of LIU (US 20200400963 A1), and in further view of Yee et al. (Patent No.: US 10,496,130 B1), and in further view of Drinkwater et al. (US 20170082859 A1), and in further view of Sullivan et al. (Patent No.: US 10,133,305 B1), and in further view of Sullivan et al. (Patent No.: US 10,545,349 B1), and in further view of Miller et al.  (US 20180348812 A1), and in further view of Bristol et al. (US 20170192198 A1), and in further view of Tempel et al. (US 20160366399 A1), in combination, fail to teach all the limitations as recited in the independent claims. 


With regards to independent claim 10, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
after applying the non-porous material to the surface of the mold, injecting a liquid material into the mold to surround at least a base of the mold insert, as claimed in claim 10. 

With regards to independent claim 21, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
securing at least two pegs into the mold insert by attaching heads of the at least two pegs to the mold insert; injecting a liquid material into the mold to surround at least a base of the mold insert and to surround respective bases of the at least two pegs with the liquid material, as claimed in claim 21.  

The dependent claim 12-16, and 22-25, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628